Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 1 of 65
       Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 2 of 65




14th
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 3 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 4 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 5 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 6 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 7 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 8 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 9 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 10 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 11 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 12 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 13 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 14 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 15 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 16 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 17 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 18 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 19 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 20 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 21 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 22 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 23 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 24 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 25 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 26 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 27 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 28 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 29 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 30 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 31 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 32 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 33 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 34 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 35 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 36 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 37 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 38 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 39 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 40 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 41 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 42 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 43 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 44 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 45 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 46 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 47 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 48 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 49 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 50 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 51 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 52 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 53 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 54 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 55 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 56 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 57 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 58 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 59 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 60 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 61 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 62 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 63 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 64 of 65
Case 9:18-bk-05608-FMD   Doc 113   Filed 03/14/19   Page 65 of 65
